Citation Nr: 1803410	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  10-25 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for partial anterior cruciate ligament (ACL) tear of the right knee with incomplete tear of the posterior horn of the meniscus rated as 20 percent disabling prior to February 21, 2008 and from June 1, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to January 1993, and from October 1993 to November 1996.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

Briefly, in a February 2008 rating decision, the evaluation of 20 percent for the postoperative partial ACL tear of the right knee with incomplete tear of the posterior horn of the meniscus, and the evaluation of 10 percent for degenerative arthritis of the right knee, were continued.  In an April 2008 rating decision, a temporary evaluation of 100 percent was assigned for the service-connected postoperative partial ACL tear of the right knee with incomplete tear of the posterior horn of the meniscus from February 21, 2008, to May 31, 2008, based on surgical or other treatment necessitating convalescence.  In the currently appealed June 2008 rating decision, the evaluation for the service-connected postoperative partial ACL tear of the right knee with incomplete tear of the posterior horn of the meniscus was continued at 20 percent.  The Veteran perfected an appeal as to this issue, and the claim is presently before the Board for appellate consideration.  

Regarding degenerative arthritis of the right knee, separately evaluated as 10 percent disabling, the Veteran submitted a new claim for an increased disability rating for this disability in April 2010.  An increased rating was denied by way of an August 2010 rating decision, and the Veteran appealed through a timely submitted September 2010 notice of disagreement.  The RO issued a Statement of the Case for the appeal in February 2012.  The Veteran did not timely perfect an appeal for his claim for an increased rating for degenerative arthritis of the right knee, and the August 2010 rating decision became final.  The Veteran submitted a new claim for an increased rating for degenerative arthritis of his right knee in August 2015.  The claim was denied in an October 2015 rating decision, and the Veteran has not disagreed with this decision.  In short, an appeal for a disability rating in excess of 10 percent for degenerative arthritis of the right knee is not currently before the Board.  The only issue for disposition is the Veteran's appeal for a disability rating in excess of 20 percent for the service-connected postoperative partial ACL tear of the right knee with incomplete tear of the posterior horn of the meniscus.

In December 2010, the Veteran testified at a Board hearing at the RO before the undersigned.  A transcript of the hearing is associated the claims file.  

Thereafter, the Board remanded the claim in February 2014 and in May 2017.  As the requested development has been completed no further development remains necessary.  


FINDING OF FACT

Throughout the appeal period, the Veteran's postoperative partial ACL tear of the right knee with incomplete tear of the posterior horn of the meniscus was manifested by complaints of pain, instability, locking and effusion into the joint.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for the Veteran's postoperative partial ACL tear of the right knee with incomplete tear of the posterior horn of the meniscus on the basis of recurrent subluxation or lateral instability have not been met prior to February 21, 2008 and from June 1, 2008. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5256-5261 (2017).


2.  The criteria for a separate 20 percent disabling rating for the Veteran's postoperative partial ACL tear of the right knee with incomplete tears of the posterior horn of the meniscus on the basis of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion, have been met prior to February 21, 2008 and from June 1, 2008.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes DC 5258 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned at a Board hearing in 2010.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.  In this regard, the Board also finds that there has been compliance with the prior May 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use." See DeLuca 8 Vet. App. at 206.  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  

In addition, VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet.App. 158 (2017). 

The Veteran's postoperative partial ACL tear with incomplete tear of the posterior horn of the meniscus of the right knee has been rated as 20 percent disabling under 5299-5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  DC 5299 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.71a, while DC 5257 addresses instability.

Under DC 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The Board will also consider other relevant diagnostic codes for rating disability of the knee.  

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the knee. 

Under Diagnostic Code 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  And limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating.  Limitation of extension of the knee to 10 degrees warrants a 10 percent rating.  Limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  Limitation of extension of the knee to 30 degrees warrants a 40 percent rating and limitation of extension of the knee to 45 degrees warrants a 50 percent rating. 

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5259, a 10 percent rating is warranted for removal of semilunar cartilage that is symptomatic.

In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604  (1997), VA General Counsel held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  The Board notes that the Veteran currently has separate ratings for arthritis and instability of the knee.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  The VA General Counsel also has held if the criteria for a compensable rating under Diagnostic Codes 5260 and 5261 are met, separate ratings can be assigned. VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).

Essentially, these opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is X-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, as noted in the introduction, the Veteran is already in receipt of a separate disability rating for degenerative arthritis of the right knee, and this aspect of his right knee disability is not the subject of the present appeal.  Thus, as a separate disability rating has been assigned, the Board will not revisit degenerative arthritis of the right knee.  

The Board will, however, discuss whether a separate disability rating is warranted under any other relevant diagnostic code.  In particular, the United States Court of Appeals for Veterans Claims recently addressed whether separate ratings could be assigned under DCs 5257 (the current code used to evaluate the Veteran's right knee ACL tear with incomplete tear of the posterior horn of the meniscus) and DC 5258, which evaluates dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion in the joint, and DC 5259 (semilunar cartilage removal, symptomatic).  The Court held that evaluation of a knee disability under DC's 5257 or 5261 or both does not, as a matter of law, preclude separate evaluation of a meniscal disability of same knee under DC 5258 or 5259, and vice versa.  Lyles v. Shulkin, No. 16-0994, 2017 Lexis 1704 (Vet. App. November 2017).  The Court further held that entitlement to a separate evaluation in a given case depends on whether the manifestations of disability for which a separate evaluation is being sought have already been compensated by an assigned evaluation under a different DC.  

	Factual History

VA provided an examination in January 2008.  During the clinical interview, the Veteran described working as postal letter carrier with a walking route.  Pain in both knees would start within an hour or two of starting his route.  The Veteran described taking naproxen without much help.  He also wore braces on both knees when working but did not use other assistive devices.  On examination, the right knee extended to zero degrees and had flexion to 120 degrees.  After three repetitions, he could only flex to 1f15 degrees in the right knee.  There was slight pain on the lateral aspect of the right knee with full range of flexion, but not with extension.  The examiner heard audible crepitus in the right knee with flexion.  The Veteran was able to squat and rise from a squat unassisted, but there was pain in the right knee with that activity.  There was no instability.  An MRI of the right knee from June 2007 was reviewed, confirming the previously noted partial tear of the ACL on the right and chronic tear of the lateral meniscus.  The scan was essentially unchanged from a previous MRI in December 2003.  

VA provided another examination in May 2008.  Since his last examination in January 2008, the Veteran had undergone a right knee arthroscopic partial meniscectomy for a meniscus tear and an attenuated anterior cruciate ligament.  Since the operation, the Veteran continued to have significant pain the right knee, indicating that it was no better that it was prior to the February 2008 surgery.  The Veteran's knee would tend to buckle at times.  He took Naprosyn and hydrocodone.  From a functional standpoint, the Veteran was unable to exercise, go up and down stairs, run, jump, squat, or kneel.  He was unable to perform yard work.  He had resumed working as a postal carrier for a month at that point, though it was reportedly difficult for him to walk because of the pain.  With repetitive use of his knee there was no change in symptoms.  

On examination, there was some swelling around the incision sites, but no increased warmth or redness.  He could fully extend the knee to zero degrees but was only able to flex to 65 degrees due to pain.  Three repetitions did not result in loss in range of motion due to pain, fatigue, weakness, or incoordination.  The examiner noted mild crepitus, but noted no instability.  The Veteran was tender to palpation along the lateral joint line.  

June 2009 VA treatment records document the Veteran being referred to physical therapy for painful motion and unsteady gait as a result of his knee disorder.  During that month, he received a corticosteroid injection to treat his right knee.  Exquisite tenderness was noted, and the attending orthopedic surgeon noted that the right knee was "markedly symptomatic". 

The Veteran presented for another VA examination in May 2010.  Then, the Veteran estimated that as a letter carrier walking he would walk up to seven or eight miles per day on some days.  He would wear a brace on either knee, but did not require any other assistive device such as a cane.  The right knee would swell on some days, and the Veteran took non-steroidal anti-inflammatory drugs such as Naprosyn or ibuprofen plus Tylenol.  The Veteran was no longer able to run or participate in sports.  The Veteran had received one corticosteroid injection in his right knee in the previous year.  On examination the right knee showed considerable crepitation on excursion, but it was not tender to manipulate.  There was no effusion or heat over the right knee.  Extension of the right knee was zero degrees on three repetitions without pain, weakness, fatigability, or loss of endurance.  Flexion of the right knee was 115 degrees on three repetitions, limited by pain and crepitation but no weakness, fatigability, or loss of endurance.  Contemporaneous X-rays of the right knee were normal, which the examiner acknowledged, noting that the MRIs of record showed the true extent of the Veteran's knee disorders.  

Contemporaneous VA treatment notes from May 2010 document treatment for chronic right knee pain.  The Veteran related that he continued to have severe pain from his knee and that it would lock up and swell. 

At the December 2010 Board hearing, the Veteran testified that his right knee was extremely painful.  He had difficulty with standing and sitting for long period of time.  He wore a knee brace that aided by providing more stability.  The Veteran then testified that his right knee would lock up.  During such episodes, he would need to sit down for several minutes.  

A VA examination was conducted in April 2014.  The examiner noted that the Veteran needed a total knee replacement but he was too young.  The knee would lock up approximately two times every two to three weeks.  Knee pain was worse in the mornings.  On examination, right knee flexion ended at 80 degrees with pain.  There was no limitation of extension.  Repetitive use testing yielded the same results.  However, later in the examination, the examiner noted that repetitive use resulted in more pain in the knee, but range of motion did not change.  Stability testing showed normal results.  The examiner noted the Veteran's history of a right knee meniscectomy, noting pain and swelling as residual symptoms of that procedure.  There was also crepitus of the right knee.  The Veteran also made regular use of a right knee brace and a cane for normal mode of locomotion.  The examiner noted that the Veteran was no longer capable of doing his walking route.  The Veteran was on a leave of absence because no inside job was available as the post office.  The examiner noted that no effusion was present.  Activities of daily living were limited insofar as the Veteran was unable to exercise or do yard work.  Walking was also limited.  

The Veteran presented for yet another VA examination for his knees in September 2015.  The examiner noted that the Veteran's symptoms had continued since his last examination with gradual worsening.  The Veteran did not report flare-ups.  Rather, he indicated that his knees hurt all the time.  He reported being able to walk one to two blocks before having to stop due to his knees.  He could stand for five minutes.  The Veteran could also squat, but this action was painful.  On examination, the Veteran could flex to 90 degrees and extend to zero degrees.  The examiner noted pain on the examination that caused function loss in flexion.   However, the examiner did not note where pain began during flexion.  The examiner found moderate tenderness on the lateral knee due to the Veteran's right knee disorder.  The Veteran performed repetitive use testing with at least three repetitions.  However, this did not result in additional function loss or limited motion of the right knee.  There was reduced muscle strength in forward flexion and extension, affecting active movement against some resistance.  The examiner found no evidence of ankylosis.  Further, the examiner found no evidence of joint instability after performing testing.  The Veteran would make regular use of a brace and occasionally use a cane for locomotion.  

Pursuant to the most recent remand, the Veteran was afforded another VA examination in July 2017.  He continued to work full-time as a letter carrier for the postal service.  He still had chronic knee pain, and he described having activity related flare-ups a few times per week.  He also reported having stiffness with his knees and frequent crepitus.  The Veteran reported intermittent locking.  His right knee also intermittently gave away, on a weekly basis reported the Veteran.  No swelling was noted, and the Veteran had not had any injection within the previous year.  The Veteran would wear braces daily for his knees.  He would use a cane while at home and during flare-ups.  During flare-ups, reported the Veteran, he was unable to run.  Flare-ups would additionally limit walking and standing duration.  The Veteran reported that he would alternate standing and sitting with his flare-ups.  Pain, weakness, and loss of motion were present during flare-ups, though pain was a more limiting factor.  There was no discoordination with flare-ups.  

On examination, extension ended at 90 degrees and extension ended at zero degrees.  These values did not change after three repetitions.  The examiner noted that pain, weakness, fatigability, and lack of endurance significantly limited function ability with repeated use over a period of time.  However, the examiner found that it would be speculative to describe the additional limitation in range of motion because the Veteran was not acutely flared and the history provided by the Veteran was not specific enough to determine actual range of motion during flare-ups or following repeated use over time.  Muscle strength testing revealed normal strength on flexion and extension.  Joint stability tests showed no instability in the right knee.  The examiner noted the Veteran's history of meniscal tear and meniscectomy, noting that the Veteran had frequent episodes of joint "locking" and joint pain.  

The examiner further found that the Veteran had pain in the right knee with weight bearing and in passive range of motion.  On weight bearing, he could extend the right knee to zero with pain.  He also could flex the right knee to 45 degrees with pain.  Nonweight bearing, he could extend the right knee to zero degrees and flex the right knee to 90 degrees in both active and passive range of motion.  

In addition to the VA treatment records already discussed herein, the Board has reviewed the totality of the VA treatment records during the course of the appeal.  These records are significant for complaints of right knee pain, locking, and joint effusion.  They are otherwise silent for information that provides any more information on the Veteran's right knee than already mentioned in the VA examinations throughout the appeal period.  

	Analysis

After a review of all of the evidence, lay and medical, the Board finds that the weight of the evidence is against a disability rating in excess of 20 percent for the postoperative partial ACL tear of the right knee with incomplete tear of the posterior horn of the meniscus for the entire increased rating period on appeal. 

As noted above, this portion of the Veteran's right knee disability is evaluated as 20 percent disabling pursuant to DC 5257, which contemplates moderate recurrent subluxation or lateral instability.  

First, the Board finds that the evidence does not demonstrate that the Veteran's postoperative partial ACL tear of the right knee with incomplete tear of the posterior horn of the meniscus has resulted in severe subluxation or lateral instability at any point during the appeal.  VA treatment records have recorded the Veteran's complaints of instability and locking throughout the appeal period.  However, VA examiners found no instability on examination in January 2008, May 2008, April 2014, May 2015, and July 2017.  The Board finds the Veteran's statements credible, and he does wear a knee brace for the purpose of stabilizing his right knee.  However, clinical findings over the course of the record weigh against a finding that the Veteran's right knee postoperative partial ACL tear with incomplete tear of the posterior horn of the meniscus has resulted in severe subluxation or lateral instability at any point during the appeal.  Accordingly, a higher rating under DC 5257 is not warranted.  

DCs 5262 and 5263 do not apply, as there is no evidence of malunion or nonunion of the tibia or fibula, and no evidence of genu recurvatum.

Next, an increased rating under DCs 5260 and 5261 also is not warranted as the Veteran's right knee disability currently on appeal has not more nearly approximated a 30 percent rating based on flexion limited to 15 degrees or a compensable rating for limitation of extension.  

DC 5256 does not apply as there is no evidence of knee ankylosis.  In addition, the evidence does not demonstrate that the Veteran has undergone a prosthetic replacement of the knee joint, thus DC 5055 does not apply.

However, after a thorough review of the record, and with consideration of the Court's recent holding in Lyles v. Shulkin, the Board finds that a separate rating of 20 percent is warranted under DC 5258.  As noted above, DC 5258 provides a 20 percent evaluation for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  In addition to the instability noted throughout the appeal (and compensated by DC 5257), the Veteran has consistently asserted that his right knee was painful, would swell, and would lock.  Pain and swelling were both complained of and objectively noted in the 2008 VA examinations.  VA treatment notes from May 2010 document the Veteran's complaints of locking in the right knee.  The Veteran also testified that his right knee would lock up in the December 2010 Board hearing.  The 2014 VA examiner noted swelling and pain as residual symptoms of the Veteran's right knee ACL tear of the right knee with incomplete tear of the posterior horn of the meniscus.  Finally, the July 2017 VA examiner noted that the Veteran had frequent episodes of joint "locking" and joint pain.  In light of the competent objective evidence and credible lay evidence regarding the Veteran's right knee, the Board finds that the criteria for a separate 20 percent disability rating under DC 5258 have been met prior to February 21, 2008 and from June 1, 2008. 

A separate rating is not warranted under DC 5259.  This code contemplates symptomatic removal of semilunar cartilage (meniscus).  The Board is cognizant that the Veteran underwent a right knee arthroscopic partial meniscectomy for a right knee lateral meniscus tear and an attenuated ACL in February 2008.  However, the 10 percent rating assigned under DC 5259 is for symptomatic disability.  The Board is awarding a separate 20 percent evaluation for locking, swelling, and pain, under DC 5258.  Thus, any separate rating assigned for these same symptoms would violate VA's prohibition against pyramiding.  38 C.F.R. § 4.14.  

For these reasons, the Board finds that, for the entire rating period on appeal, the weight of the evidence is against a rating in excess of 20 percent under DC 5257 for postoperative partial ACL tear of the right knee with incomplete tear of the posterior horn of the meniscus.  The Board also finds that a separate 20 percent rating under DC 5258 is warranted for the entire rating period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating in excess of 20 percent for postoperative partial ACL tear of the right knee with incomplete tear of the posterior horn of the meniscus is denied.

Entitlement to a separate 20 percent rating for locking, swelling, and pain in the right knee is granted, subject to controlling regulations governing the payment of monetary benefits.




____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


